AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                    FILED IN THE
                                                                                                                     U.S. DISTRICT COURT
                                                                                                               EASTERN DISTRICT OF WASHINGTON
                                                                   for thH_
                                                      Eastern District of Washington
                                                                                                               Nov 07, 2018
PAMELA BYRD, wife, and JOHN DOE BYRD, husband,                                                                      SEAN F. MCAVOY, CLERK

                                                                         )
                             Plaintiff                                   )
                                v.                                       )    Civil Action No. 4:18-CV-5130-SMJ
     USAA CASUALTY INSURANCE COMPANY,                                    )
              a foreign corporation,                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Judgment is entered in favor of Defendant as to Plaintiffs bad faith, CPA, and IFCA claims.
u
              Judgment is entered in favor of Plaintiffs as to the breach of contract claim.




This action was (check one):
u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                               Salvador Mendoza, Jr.                          on motions for
      for summary judgment ECF Nos. 6 and 9.


Date: November 7, 2018                                                       CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Virginia Reisenauer
                                                                                           %\Deputy Clerk

                                                                             Virginia Reisenauer
